Case 2:17-cv-06929-PA-JEM Document 177 Filed 11/16/18 Page 1 of 10 Page ID #:4827
Case 2:17-cv-06929-PA-JEM Document 177 Filed 11/16/18 Page 2 of 10 Page ID #:4828
Case 2:17-cv-06929-PA-JEM Document 177 Filed 11/16/18 Page 3 of 10 Page ID #:4829
Case 2:17-cv-06929-PA-JEM Document 177 Filed 11/16/18 Page 4 of 10 Page ID #:4830
Case 2:17-cv-06929-PA-JEM Document 177 Filed 11/16/18 Page 5 of 10 Page ID #:4831
Case 2:17-cv-06929-PA-JEM Document 177 Filed 11/16/18 Page 6 of 10 Page ID #:4832
Case 2:17-cv-06929-PA-JEM Document 177 Filed 11/16/18 Page 7 of 10 Page ID #:4833
Case 2:17-cv-06929-PA-JEM Document 177 Filed 11/16/18 Page 8 of 10 Page ID #:4834
 Case 2:17-cv-06929-PA-JEM Document 177 Filed 11/16/18 Page 9 of 10 Page ID #:4835




1                                   PROOF OF SERVICE
2    I am over the age of 18 years and not a party to this action. My business address is:
3          U.S. SECURITIES AND EXCHANGE COMMISSION,
           444 S. Flower Street, Suite 900, Los Angeles, California 90071
4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5    On November 16, 2018, I caused to be served the document entitled CONSENT OF
     DEFENDANT JEAN CHEN on all the parties to this action addressed as stated on
6    the attached service list:
7    ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
     collection and mailing today following ordinary business practices. I am readily
8    familiar with this agency’s practice for collection and processing of correspondence
     for mailing; such correspondence would be deposited with the U.S. Postal Service on
9    the same day in the ordinary course of business.
10         ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
     which I personally deposited with the U.S. Postal Service. Each such envelope was
11   deposited with the U.S. Postal Service at Los Angeles, California, with first class
     postage thereon fully prepaid.
12
           ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13   regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
     Angeles, California, with Express Mail postage paid.
14
     ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15   office of the addressee as stated on the attached service list.
16   ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
     by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17   deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
     Los Angeles, California.
18
     ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19   the electronic mail address as stated on the attached service list.
20   ☒    E-FILING: By causing the document to be electronically filed via the Court’s
     CM/ECF system, which effects electronic service on counsel who are registered with
21   the CM/ECF system.
22   ☐     FAX: By transmitting the document by facsimile transmission. The
     transmission was reported as complete and without error.
23
           I declare under penalty of perjury that the foregoing is true and correct.
24
25   Date: November 16, 2018                    /s/ Donald W. Searles
                                                Donald W. Searles
26
27
28

                                                1
 Case 2:17-cv-06929-PA-JEM Document 177 Filed 11/16/18 Page 10 of 10 Page ID #:4836




1                             SEC v. Edward Chen, et al.
              United States District Court—Central District of California
2                          Case No. 2:17-cv-06929-PA-JEM
3                                  SERVICE LIST
4
              Nicolas Morgan (served by CM/ECF)
5
              Thomas Zaccaro (served by CM/ECF)
6             PAUL HASTINGS, LLP
              515 South Flower Street, 25th Floor
7
              Los Angeles, CA 90071
8             Email: nicolasmorgan@paulhastings.com
              Email: thomaszaccaro@paulhastings.com
9
              Attorneys for Defendant Jean Chen
10
11
              Edward Gartenberg, Esq. (served by CM/ECF)
12            GARTENBERG GELFAND HAYTON, LLP
13            15260 Ventura Boulevard, Suite 1920
              Sherman Oaks, CA 91403
14            Email: egartenberg@gghslaw.com
15            Attorneys for Defendant Edward Chen

16
17            Robert P. Mosier (served by CM/ECF)
              MOSIER & COMPANY, INC.
18            3151 Airway Avenue, Suite A-1
19            Costa Mesa, CA 92626
              Email: rmosier@mosierco.com
20            Court-Appointed Receiver on behalf of the Entity Defendants
21
22
23
24
25
26
27
28

                                           2
